Name: Commission Regulation (EEC) No 600/86 of 28 February 1986 laying down detailed rules for the application of the arrangements for imports into Portugal at a reduced levy of certain quantities of raw sugar intended for Portuguese refineries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 58/20 Official Journal of the European Communities 1.3.86 COMMISSION REGULATION (EEC) No 600/86 of 28 February 1986 laying down detailed rules for the application of the arrangements for imports into Portugal at a reduced levy of certain quantities of raw sugar intended for Portugese refineries quality for raw sugar and fixing the Community fron ­ tier crossing point for calculating cif prices for sugar (3), the levy shall be adjusted on the basis of this difference according to the customary rules for raw sugar transac ­ tions on the world market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1785 /81 of 30 June 1981 on the common organ ­ ization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 13(2), Article 16(7 ) and the second subparagraph of Article 39 thereof, Whereas Article 303 of the Act of Accession of Spain and Portugal , hereinafter called 'the Act', provides in particular that, during the period of seven years follow ­ ing accession, the levy on raw cane sugar originating in certain third countries , which is imported into Portugal up to a maximum annual quantity of 75 000 tonnes expressed as white sugar, shall be equal to the amount of the levy on raw sugar calculated in accordance with the rules of the common organization of the markets , reduced by the difference between the threshold price and the intervention price for raw sugar ; Whereas the common organization of the markets in the sugar sector is based, in particular, on the notion of the marketing year defined in Article 2 ( 1 ) of Regula ­ tion (EEC) No 1785/81 as beginning on 1 July and expiring on 30 June of the following year ; whereas , therefore , in order to facilitate the management of the arrangements provided for in Article 303 of the Act, the periods of application of the maximum annual quan ­ tity referred to above should be determined by refer ­ ence to the marketing year ; Whereas to ensure that these import arrangements are properly managed and fulfil their purpose , specific provisions on import licences and communications should be laid down ; whereas , to the same end, it should be laid down that, if the yield of the raw sugar in question is different from that of the standard quality as defined in Council Regulation (EEC) No 43 1 /68 of 9 April 1968 determining the standard Article 1 1 . The levy applicable to raw sugar of the standard quality as defined in Article 1 of Regulation (EEC) No 431 /68 , which is imported from the third countries referred to in the first subparagraph of Article 303 of the Act, hereinafter called the reduced levy, shall be equal to : (a) the intervention price for raw sugar referred to in Article 3 (2) of Regulation (EEC) No 1785/81 applicable at the time of import, less (b) an amount equal to the average of the spot prices for raw sugar quoted on the London sugar market, brought, where appropriate , to the cif stage , during the first 20 days of the month preceding the month in respect of which the reduced levy is fixed . 2 . Where the polarization of the imported raw sugar deviates from 96 ° the reduced levy shall , according to the circumstances, be increased or reduced by 0,14% for each tenth of a degree of deviation recorded . 3 . The reduced levy shall be fixed each month in res ­ pect of the following month . Article 2 1 . The maximum annual quantity referred to in the first subparagraph of Article 303 of the Act to which the reduced levy shall apply for each of the marketing years included in the period of seven years following accession shall be equal to 75 000 tonnes expressed as white sugar. (') OJ No L 177 , 1.7 . 1981 , p. 4 . O OJ No L 362, 31 . 12 . 1985 , p. 8 . O OJ No L 89 , 10.4. 1968 , p. 3 . 1 . 3 . 86 Official Journal of the European Communities No L 58/21 2 . The maximum annual quantity referred to in the second subparagraph of Article 303 of the Act to which the reduced levy shall apply shall : (a ) for the period 1 March to 30 June 1986 , be equal to 25 000 tonnes expressed as white sugar ; (b ) for the period 1 July to 31 December 1992 , be equal to 37 500 tonnes expressed as white sugar. 3 . The following indication shall be included in box 12 of the application for the import licence and of the licence itself : ' import of raw sugar at a reduced levy originating in . . . (indication of the country or countries referred to in the first subparagraph of Article 303 ) pursuant to Regulation (EEC) No 600/86 .' 4 . The amount of the security relating to the licences referred to in paragraph 2 shall be 0,25 ECU per 100 kilograms net weight of sugar. Article 3 Any quantities of raw sugar imported into Portugal at a reduced levy during either of the periods referred to in Article 2 that are in excess of the maximum quantity fixed for the corresponding period, may, at the importer's request, be charged , up to a limit of 5 % of the maximum quantity in question , against the period immediately following the period of import . No quan ­ tity may be so charged after 31 December 1992 . Article 5 Portugal shall communicate to the Commission : (a) each month, in respect of the preceding month :  the tel quel quantities of raw sugar in respect of which the import licences referred to in Article 4 have been issued ,  the tel quel quantities of raw sugar that have been effectively imported using the licences referred to in Article 4 ; (b) every three months , the tel quel quantities of raw sugar in question expressed as white sugar that have been refined during the three months preced ­ ing the communication . However, the communication shall be made not later than 31 July 1986 for the quantities of raw sugar refined during the period 1 March to 30 June 1986 . Article 4 1 . Licences for imports of raw sugar under the arrangements provided for in Article 303 of the Act shall be valid from the date on which they were issued until the end of the relevant period referred to in Article 2 during which they were issued . 2 . Applications for the licences referred to in para ­ graph 1 must be presented to the competent body of Portugal and be accompanied by a declaration from a refiner in which the latter shall undertake to refine the quantity of raw sugar in question in Portugal within six months of import . Where the sugar in question has not been refined within the specified time, the importer must pay an amount equal to the difference between the threshold price and the intervention price for raw sugar appli ­ cable at the time this sugar was imported . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all the Mem ­ ber States . Done at Brussels, 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President